Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits for application number 17/067,666 filed on 10/10/2020, and in response to Applicant's election of Group I without traverse in the reply filed on 06/06/2022. 
Claims 1-19 are currently pending and have been examined.

Election/Restriction
Applicant’s election without traverse of claims 1-19 (Group I) in the reply filed on 06/06/2022 is acknowledged.
Claims 20-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 18 is objected to because of a grammatical error.  In particular, the phrase “in which the step of” is repeated in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method of claims 1-19 is directed to at least one of the eligible categories of subject matter under §101 (i.e., a process).  Accordingly, claims 1-19 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interaction between people (i.e., secure interactions between two or more users).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below, whereas the additional elements are presented in plain text:
receiving, by a network-connected security oversight server, user profile data for storage within user security profiles, each user security profile associated with one of the users (This step covers managing personal behavior or relationships or interaction between people (i.e., secure interactions between two or more users) because the received user profile data directly pertains to the users subject to the interaction.  In addition, the “receiving” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
receiving, from each of the two or more users, consent to interaction monitoring (This step covers managing personal behavior or relationships or interaction between people (i.e., secure interactions between two or more users) because the received consent from the users directly pertains to the users and interactions tied thereto.  In addition, the “receiving” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
logging, by the security oversight server for incorporation into the user security profiles: (a) communications amongst the two or more users relating to the interaction using a third party application platform, and (b) location information reported by a mobile electronic device associated with each user (The logging step covers managing personal behavior or relationships or interaction between people (i.e., secure interactions between two or more users) because the logged communications and location information directly pertain to the users’ profiles and interactions.  In addition, the “logging” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); and
implementing, by the security oversight server, a transaction monitoring process during a period of time in which the security oversight server determines a secure interaction to be taking place (This step covers managing personal behavior or relationships or interaction between people (i.e., secure interactions between two or more users) because the monitoring of transactions directly pertains to the users and an interaction that is taking place).
Considered together, these steps set forth an abstract idea of managing a secure interaction between two or more human users, which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1 include a computer-implemented method, a network-connected server, and a mobile electronic device associated with each user.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “receiving” and “logging” steps are evaluated as additional elements, these steps amount, at most, to insignificant data gathering activity, which is insufficient to integrate a judicial exception into a practical application.  See MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1 include a computer-implemented method, a network-connected server, and a mobile electronic device associated with each user.  These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) and generic network operating environment to perform the abstract idea (Spec. at pars. 17, 19, 25, 26 – e.g., Internet, personal computer, tablet computer, smart phone, general purpose web browser), similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “receiving” and “logging” steps are evaluated as additional elements, these steps amount, at most, to insignificant data gathering activity, which is well-understood, routine and conventional and thus insufficient to add significantly more to the claims.  See MPEP 2106.05(d)(II) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-19, when analyzed under Step 2A Prong One, recite the same abstract idea as the independent claims, and have been found to recite further details for managing personal behavior or relationships or interaction between people (i.e., secure interactions between two or more users) with the same additional generic computing elements recited in independent claim 1, with the exception of the following additional elements recited in claims 2-3, 6-7, 13, 16, and 19:  Claims 2-3 recite servers for implementing an online dating application and peer-to-peer commercial transaction platform, the server is a generic computing element that serves to tie the invention to a particular operating environment and which, for the same reasons as relied on to address the server recited in claim 1 above, is insufficient to amount to a practical application or significantly more.   Claims 6-7 recite the additional element of a profile photo captured at the time of profile creation by a digital camera integrated within one of said mobile electronic devices.  This limitation has been considered, but does not add a practical application when considered under Step 2A Prong Two, and furthermore Official Notice is taken that capturing photos with digital cameras integrated within mobile devices is well-understood, routine, and conventional in the art, and therefore does not add significantly more to the claims.  In addition, the transmitting step recited in claims 7/16/19 and the forwarding step recited in claim 13 amount, at most, to extra-solution activity, which is insufficient to amount to a practical application and which is also noted as being well-understood, routine and conventional and thus insufficient to add significantly more to the claims.  See MPEP 2106.05(d)(II) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated Whitfield et al. (US 2018/0247385, hereinafter Whitfield”).

Claim 1:  Whitfield teaches a computer-implemented method for implementing a secure interaction amongst two or more users of mobile electronic devices engaging in the interaction via a third party application platform (paragraphs 19, 21, 31, and Fig. 1: network-based consent management system that securely manages various aspects of consenting and agreeing to engage in physical relationships; he network environment can include any number of user computing devices, such as mobile user devices 102, desktop user devices 106, etc. Illustratively, a user of a mobile user device 102 may interact with a mobile consent application 104 executing on the mobile user device), the method comprising:
receiving, by a network-connected security oversight server, user profile data for storage within user security profiles, each user security profile associated with one of the users (paragraphs 21, 22, 33, 38, and Fig. 2:  users of the system can set up profiles, acknowledge and agree to the terms of use for the system; consent management system 100 can be a physical server or group of physical servers that may be accessed via one or more networks, such as network 150. As shown, the consent management system 100 may include various modules, components, data stores, and the like to provide the consent request, response, notification, and record-keeping features described herein. For example, the consent management system 100 may include: a communication module 110 to facilitate communication between users of the consent management system 100 (e.g., hosting chat rooms or managing instant messaging conversions between users operating different user devices 102), a consent verification module 112 to relay consent requests and confirm, with the affected parties, the consent or refusal to consent; a user verification module 114 to verify user identities and ensure that the users requesting, providing, and/or refusing consent are who they claim to be; and a security module 116 to manage secure record keeping related to consent requests and other consent-related operations. In addition, the consent management system 100 may include various data stores, such as: a user information data store 120 to store information about the individual users (e.g., user profiles, information to confirm passwords, etc.); and a consent records data store 122 to store secure records of consent requests, agreements to consent, refusal to consent, and the like);
receiving, from each of the two or more users, consent to interaction monitoring (paragraphs 38 and 52:  e.g., With reference to FIG. 2, users may establish accounts or profiles with a consent management system 100 and invite other users to do so. At (1), a user may provide profile data and agree to terms and conditions of use of the consent management system 100 and/or consent application 104. For example, a user may use a user device 102a that is executing a consent application 104 to provide demographic information, location information, and/or photographs; As shown, user devices may provide location data to the consent management system 100 at (1). The location data may be provided automatically (e.g., the consent app 104 may monitor GPS coordinates of a corresponding user device 102b…102n, or users may manually provide location data by “checking in” to various locations));
logging, by the security oversight server for incorporation into the user security profiles: (a) communications amongst the two or more users relating to the interaction using a third party application platform, and (b) location information reported by a mobile electronic device associated with each user (paragraphs 19, 21, 33, 48, 52, 54, 55, 78, and Fig. 1:  participants have provided unambiguous informed consent and that a record of such consent has been created and securely stored by a third party; a record of the consent request and response can be created and securely stored at a network-accessible server, and the affected users can be notified of the response. Thus, the affected users each have unambiguous notification and confirmation of the consent agreement or refusal to consent; In addition, the server may provide consent management functionality through use of the consent management system API. In this example, the server can be an intermediary or third party with respect to the user devices 102 and consent management system; consent management system 100 can generate and store a record of the consent request and response at (11). The record may indicate which user requested consent, which user responded to the request, what the response was (e.g., agreement or refusal to consent), and the date/time that the request and response were made. A unique record identifier may also be generated. The record may be securely stored by the consent management system 100, such as in the consent records data store; As shown, user devices may provide location data to the consent management system 100 at (1). The location data may be provided automatically (e.g., the consent app 104 may monitor GPS coordinates of a corresponding user device 102b…102n, or users may manually provide location data by “checking in” to various locations); For example, the devices may provide location information to the consent management system and information indicative of tapping another user device (e.g., as determined based on accelerometer data). The consent management system 100 may determine that the users exchanged consent based on the location information, the prior user selection described above, the information indicative of tapping another device, and timing information reflecting the simultaneous tapping and common location of the two users); and
implementing, by the security oversight server, a transaction monitoring process during a period of time in which the security oversight server determines a secure interaction to be taking place (paragraphs 37-42, 52-59, 77, and Figs. 2-9:  At decision block 928, the security module 116 or some other module or component of the consent management system 100 can determine whether a period of time that the record has been stored exceeds a threshold, such as about 30 days, about 60 days, about 90 days, about 180 days, or about 1 year. If the period of time exceeds the threshold, the process 900 can proceed to block 930 where the security module 116 deletes the record to preserve the privacy of the users; users of the first and second user devices 102a and 102b may then exchange mutual consent at (4) in a manner that is detected by the consent app 104 and/or the consent management system; FIG. 7A shows an example of a mutual exchange of consent. As shown, the first and second user devices 102a and 102b may be tapped or otherwise placed in physical proximity. The devices 102a and 102b may exchange consent information directly (e.g., via near field communication or “NFC,” Bluetooth®, Wi-Fi, etc.), and the users may confirm the request by subsequently (or previously) providing user identification information subsequent or prior to the exchange. In some embodiments, the user devices 102a and 102b do not communicate directly with each other, but instead communicate with the consent management system 100. For example, the devices may provide location information to the consent management system and information indicative of tapping another user device (e.g., as determined based on accelerometer data). The consent management system 100 may determine that the users exchanged consent based on the location information).

Claim 2:  Whitfield further teaches in which the third party application platform comprises one or more servers implementing an online dating application (paragraphs 26, 78, and 79: For example, a dating system or social network may operate a server to provide dating and/or social networking features).

Claim 3:  Whitfield further teaches in which the third party application platform comprises one or more servers implementing a peer-to-peer commercial transaction platform (paragraphs 26, 78, and 79:  a dating system or social network may operate a server to provide dating and/or social networking features. In addition, the server may provide consent management functionality through use of the consent management system API).

Claim 4:  Whitfield further teaches in which the user profile data comprises personally-identifiable information associated with a user (paragraphs 78-81:  e.g., a user record may be represented as a data structure including various data fields, such as a unique user identifier (e.g., user ID), gender, name, email address/phone number/other contact information; profile may include a photo 1102, name 1104, other information, some combination thereof, etc.).

Claim 5:  Whitfield further teaches in which the user profile data comprises biometric data associated with a user (paragraphs 22, 39, 43, 46, 67, 68, and Fig. 7A:  e.g., users may be required to provide passwords, biometric information, or other security information at the time consent is requested, provided, and/or refused. For example, during the account or profile set-up process or at some other time, users may provide verification information (e.g., passwords, fingerprints or other biometric information, etc.) to the consent management system, and such information may be tied to the user account or profile. Thereafter, when a user wishes to, e.g., respond to a request for consent by consenting to the requested physical relationship, the user may be prompted to provide a password or biometric information concurrently with the requested consent; user may provide other verification information instead of or in addition to a password. For example, the user may set up biometric identity verification, such as verification using a fingerprint).

Claim 6:  Whitfield further teaches in which the biometric data associated with a user comprises a profile photo captured at the time of profile creation by a digital camera integrated within one of said mobile electronic devices (paragraphs 56-57 and Fig. 7C:  For example, the user device 102a may include an optical sensor such as a camera or a fingerprint scanner. The sensor can scan the iris, face, fingerprint, or other adequately unique feature of the user 702. Information from the scan can then be used to confirm the user's identity. The first user device 102a can verify the user's identity (e.g., by comparing scan information to profile data stored on the user device 102a and determining whether there is a match to a threshold degree of confidence), or send the scan information or information derived therefrom to the consent management system 100 for verification (e.g., by comparing scan information to profile data stored in the user information data store 120 at the consent management system 100 and determining whether there is a match to a threshold degree of confidence)).

Claim 7:  Whitfield further teaches during the interaction, receiving by the security oversight server an interaction photo of a user captured by said camera of an associated user mobile device; evaluating similarity of the user's interaction photo with the user's profile photo; and transmitting to one or more of the mobile electronic devices an indication of the similarity of the user's interaction photo with the same user's profile photo; whereby the identity of one or more of said users may be confirmed or denied (paragraphs 56-57 and Figs. 7C and 10:  In some embodiments, the user device 102a may include a sensor to collect data regarding the user 702 in order to verify the user's identity. For example, the user device 102a may include an optical sensor such as a camera or a fingerprint scanner. The sensor can scan the iris, face, fingerprint, or other adequately unique feature of the user 702. Information from the scan can then be used to confirm the user's identity. The first user device 102a can verify the user's identity (e.g., by comparing scan information to profile data stored on the user device 102a and determining whether there is a match to a threshold degree of confidence), or send the scan information or information derived therefrom to the consent management system 100 for verification (e.g., by comparing scan information to profile data stored in the user information data store 120 at the consent management system 100 and determining whether there is a match to a threshold degree of confidence). In some embodiments, a second user device of a second user requesting consent from (or providing consent to) the first user may be similarly used to verify the identity of the second user. In some embodiments, a user device 102a of one user may be used to collect data regarding another user's identity. For example, the user device 102a of one user may be used to scan the identity of another user 702 from whom consent is requested or to whom consent is granted. Once the users' identities (or the identity of a single user) have been verified by the user device(s) and/or consent management system 100, a consent record can be generated as described herein).

Claim 8:  Whitfield further teaches in which the step of logging, by the security oversight server for incorporation into the user security profiles, location information, is performed for a user during a predetermined period of time surrounding a planned in-person interaction involving the user (paragraphs 52 and 77:  As shown, user devices may provide location data to the consent management system 100 at (1). The location data may be provided automatically (e.g., the consent app 104 may monitor GPS coordinates of a corresponding user device 102b…102n, or users may manually provide location data by “checking in” to various locations); For example, the devices may provide location information to the consent management system and information indicative of tapping another user device (e.g., as determined based on accelerometer data). The consent management system 100 may determine that the users exchanged consent based on the location information, the prior user selection described above, the information indicative of tapping another device, and timing information reflecting the simultaneous tapping and common location of the two users).

Claim 9:  Whitfield further teaches in which the predetermined period of time surrounding a planned in-person interaction involving the user comprises the time during which the planned in-person interaction is taking place (paragraphs 52 and 77: The consent management system 100 may determine that the users exchanged consent based on the location information, the prior user selection described above, the information indicative of tapping another device, and timing information reflecting the simultaneous tapping and common location of the two users).

Claim 10:  Whitfield further teaches in which the predetermined period of time surrounding a planned in-person interaction involving the user comprises a time period proximate the planned in-person interaction during which the user's reported location is within a predetermined distance of one or more other users with who the planned in-person interaction takes place (paragraphs 52, 77, and claim 30:  user devices may provide location data to the consent management system 100 at (1). The location data may be provided automatically (e.g., the consent app 104 may monitor GPS coordinates of a corresponding user device 102b…102n, or users may manually provide location data by “checking in” to various locations); For example, the devices may provide location information to the consent management system and information indicative of tapping another user device (e.g., as determined based on accelerometer data). The consent management system 100 may determine that the users exchanged consent based on the location information, the prior user selection described above, the information indicative of tapping another device, and timing information reflecting the simultaneous tapping and common location of the two users; determine that the mobile device has been placed within a threshold distance of the second mobile device, wherein the proximity data is generated in response to determining that the mobile device has been placed within the threshold distance of the second mobile device).

Claim 11:  Whitfield further teaches in which the location information comprises location information stored on the mobile electronic device prior to the period of time in which the security oversight server determines a secure interaction to be taking place (paragraph 32: consent management systems 100 may be located so that they are close (in either a geographical or networking sense) to groups of current or potential user devices 102. In such a configuration, a user device 102 may establish communications with the consent management system 100 to which it is closest, rather than all user devices 102 requesting consent via a single consent management system; See also, paragraph 36:  user devices 102 may include or otherwise have access to a location module such as a global positing system (“GPS”) antenna and corresponding components to determine the current geographic location of the user device 102; a messaging module to receive notifications from the consent management system 100, communicate with other users, and the like; a graphical user interface (“GUI”) module to generate and manage user interactions with an interface, etc.; See also, paragraph 38:  user may provide profile data and agree to terms and conditions of use of the consent management system 100 and/or consent application 104. For example, a user may use a user device 102a that is executing a consent application 104 to provide demographic information, location information, and/or photograph; See also, paragraphs 52, 54, and 55).

Claim 12:  Whitfield further teaches in which the step of implementing a transaction monitoring process during a period of time in which the security oversight server determines a secure interaction to be taking place comprises receiving, by the security oversight server, a report from one or more of said users indicating that the secure interaction is taking place (paragraphs 19, 48, 50, 61, and 90:  e.g., system can manage processes such as requesting and obtaining consent, agreeing to provide consent, declining to provide consent, preemptively providing or declining consent without a consent request, verifying identities of individual users, verifying users' capacity to consent, and the like. In addition, the system can securely maintain a record of consent agreements and refusals. Thus, users of the system can initiate or otherwise participate in certain physical interactions with other users, secure in the knowledge that the participants have provided unambiguous informed consent and that a record of such consent has been created and securely stored by a third party; consent management system 100 can generate and store a record of the consent request and response at (11). The record may indicate which user requested consent, which user responded to the request, what the response was (e.g., agreement or refusal to consent), and the date/time that the request and response were made; user device 102b may present a visual indication, an audible indication, a tactile indication, some other indication, some combination thereof, etc. The user device 102b may also send a receipt;  For example, if a user activates the consent request option 1108, a transmission may be sent to the consent management system 100 directly or through the intermediary server 190, using the API of the consent management system 100 as described herein. The consent management system 100 may then generate a consent agreement form (or a mere consent request message) for transmission, either directly to the second user device 102b or first through the intermediary server).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Whitfield et al. (US 2018/0247385, hereinafter Whitfield”), as applied to claim 1 above, and further in view of Herickhoff et al. (US 2010/0295656, hereinafter “Herickhoff”).

Claim 13:  Whitfield further teaches in which the step of implementing a transaction monitoring process during a period of time in which the security oversight server determines a secure interaction to be taking place comprises: forwarding information characterizing the transaction to one or more network-connected third party servers utilized by [a third party] (Abstract and paragraphs 19 and 78:  e.g., users of the system can initiate or otherwise participate in certain physical interactions with other users, secure in the knowledge that the participants have provided unambiguous informed consent and that a record of such consent has been created and securely stored by a third party;  In addition, the server may provide consent management functionality through use of the consent management system API. In this example, the server can be an intermediary or third party with respect to the user devices 102 and consent management system), but does not teach that the one or more network-connected third party servers are utilized by law enforcement authorities.
Herickhoff teaches:
one or more network-connected third party servers are utilized by law enforcement authorities (paragraphs 39, 65, and Fig. 1:  system may perhaps share the last known location of a primary contact with an authorized safety network person who has accepted responsibility (111). The safety network or specified contact can then contact (116) the appropriate authorities (115), if warranted. Further, should it be necessary, the authorities can contact the server (117) or the safety network specified contact to obtain information on the whereabouts of the primary contact, the person with whom the user was last meeting, the identifying information of the individual, and the like information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Whitfield with Herickhoff because the references are analogous because the references are each directed to features for managing safety/security of user interactions, which is within applicant’s field of endeavor of implementing a secure interaction of users, and because modifying Whitfield’s information forwarding feature such that the forward information is provided to servers utilized by law enforcement authorities, as taught by Herickhoff, would serve the motivation in the art to increase safety, security, or well-being of users participating in interpersonal interactions (Herickhoff at paragraphs 3 and 10), or to provide relevant whereabout information to aid authorities with determining/investigating a person’s safety/security (Herickhoff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14:  Whitfield does not teach the limitation of claim 14.
However, Herickhoff further teaches in which the step of reporting information characterizing the transaction to one or more network-connected third party servers utilized by law enforcement authorities comprises reporting of the interaction location, information identifying the users involved in the interaction, and information descriptive of the nature of the interaction (paragraphs 39, 65, and Fig. 1:  system may perhaps share the last known location of a primary contact with an authorized safety network person who has accepted responsibility (111). The safety network or specified contact can then contact (116) the appropriate authorities (115), if warranted. Further, should it be necessary, the authorities can contact the server (117) or the safety network specified contact to obtain information on the whereabouts of the primary contact, the person with whom the user was last meeting, the identifying information of the individual, and the like information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Whitfield/Herickhoff, Herickhoff’s feature for reporting the interaction location, information identifying users involved in the interaction, and information descriptive of the nature of the interaction, as claimed, in order to serve the motivation in the art to increase safety, security, or well-being of users engaging in interactions (Herickhoff at paragraphs 3 and 10), or to provide relevant information to aid authorities with determining/investigating a person’s safety/security (Herickhoff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:  Whitfield does not teach the limitation of claim 18. 
However, Herickhoff further teaches in which the step of in which the step of reporting information characterizing the transaction to one or more network-connected third party servers utilized by law enforcement authorities is performed in response to satisfaction of one or more predetermined criteria determined by the two or more user (paragraphs 37, 39, and 65:  allow a user to input user schedule information including but not limited to primary contact data including their contact numbers and preferred methods of contact, specified contact data, information about their safety network or secondary contact(s) (114), information about social events, at least one agenda time they wish to be contacted, agenda address, primary contact home address, addresses, third party data, escalation response preferences, and the like; FIGS. 9A and 9B demonstrates an example of an escalation response if a person does not respond to repeated requests for contact. Examples may include, but are not limited to, a child not responding to calls on the home phone nor their cell phone, a person on a date not responding to their call when they are expected home, a person on a hike not responding when they are expected home, a senior citizen not responding to a wellness call, and the like; safety network or specified contact can then contact (116) the appropriate authorities (115), if warranted. Further, should it be necessary, the authorities can contact the server (117) or the safety network specified contact to obtain information on the whereabouts of the primary contact, the person with whom the user was last meeting, the identifying information of the individual, and the like information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Whitfield/Herickhoff, Herickhoff’s feature by which the reporting information characterizing the transaction to one or more network-connected third party servers utilized by law enforcement authorities is performed in response to satisfaction of one or more predetermined criteria determined by the two or more user, as claimed, in order to serve the motivation in the art to increase safety, security, or well-being of users engaging in interactions (Herickhoff at paragraphs 3 and 10) and to allow contact methods as well as escalation responses, response times, and the like to  be customized by the user (Herickhoff at paragraph 14); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Whitfield et al. (US 2018/0247385, hereinafter Whitfield”) in view of Herickhoff et al. (US 2010/0295656, hereinafter “Herickhoff”), as applied to claim 14 above, and further in view of Hornor et al. (US 2017/0238142, hereinafter “Hornor”).

Claim 15:  Whitfield, in view of Herickhoff, teaches the limitations of claim 14 as set forth above, but does not teach the limitation of claim 15.
Hornor teaches adjusting deployment of law enforcement personnel based at least in part on said information characterizing the transaction (paragraphs 113-116 and Figs. 7-8:  take various actions to attempt to contact the Subject and resolve the situation. If not, further steps can be taken (such as no Monitor checking back within an allotted time frame with an “all clear” signal) and appropriate authorities, such as police, fire, ambulance, etc. can be dispatched to investigate the situation and ensure the safety of the Subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Whitfield/Herickhoff with Hornor because the references are analogous because the references are each directed to features for managing safety/security of user interactions, which is within applicant’s field of endeavor of implementing a secure interaction of users, and because further including Hornor’s feature for adjusting deployment of law enforcement based in part on information characterizing a transaction, as claimed, would serve the motivation in the art to increase safety, security, or well-being of users participating in interpersonal interactions (Herickhoff at paragraphs 3 and 10), or to provide relevant information to aid authorities with determining/investigating a person’s safety/security (Herickhoff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Whitfield et al. (US 2018/0247385, hereinafter Whitfield”) in view of Herickhoff et al. (US 2010/0295656, hereinafter “Herickhoff”), as applied to claim 13 above, and further in view of Gideon, III (US 2019/0069153, hereinafter “Gideon”).

Claim 16:  Whitfield teaches in which the step of implementing a transaction monitoring process during a period of time in which the security oversight server determines a secure interaction to be taking place further comprises: transmitting information characterizing the transaction to one or more network-connected [devices] (Abstract and paragraphs 19 and 78:  e.g., users of the system can initiate or otherwise participate in certain physical interactions with other users, secure in the knowledge that the participants have provided unambiguous informed consent and that a record of such consent has been created and securely stored by a third party;  In addition, the server may provide consent management functionality through use of the consent management system API. In this example, the server can be an intermediary or third party with respect to the user devices 102 and consent management system)), but does not teach the devices as being mobile electronic devices utilized by dispatched law enforcement personnel. 
Gideon teaches mobile electronic devices utilized by dispatched law enforcement personnel (paragraph 85:  The third-party device may be embodied in or may constitute a Hoplon station device or a Hoplon officer device. The established communication session may include a video link and/or audio link between the client device and the third-party device, where the client device may see and communicate with either the third-party device (e.g., a mobile police office device) and/or an answering station device (e.g., a dispatch operator device in a PSAP; see also FIG. 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Whitfield/Herickhoff with Gideon because the references are analogous because the references are each directed to features for managing safety/security monitoring features, which is within applicant’s field of endeavor of implementing a secure interaction of users, and because further including Gideon’s mobile electronic devices utilized by dispatched law enforcement personnel, as claimed, would serve the motivation in the art to increase safety, security, or well-being of device users (Herickhoff at paragraphs 3 and 10), or to provide relevant information to aid authorities with determining/investigating a person’s safety/security (Herickhoff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17:  Whitfield does not teach the limitation of claim 17.
 However, Herickhoff further teaches in which the step of implementing a transaction monitoring process during a period of time in which the security oversight server determines a secure interaction to be taking place further comprises: transmitting one or more notifications to an individual other than the two or more users (paragraphs 15-16, 41, 52, and 59:  e.g.,  Alerting a potentially dangerous person to one's fear can exacerbate a situation, and/or insight a greater degree of danger. Providing a method to exit such situations that is `non-alerting` could provide a measure of safety. And, providing a method to alert friends or family as to a need for help coupled with the user's location could expedite a response, and could help to avert danger;  any one interaction series can be achieved via a combination of methods. For example, a text message from the user or primary contact could be converted to e-mail for the server to decode. Likewise, a text message from the server could be converted to automated voice for the user or primary contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Whitfield/Herickhoff/Gideon, Herickhoff’s feature for transmitting one or more notifications to an individual other than the two or more users, as claimed, in order to serve the motivation in the art to increase safety, security, or well-being of users (Herickhoff at paragraphs 3 and 10), to alert friends/family of a user’s need for help in a potentially dangerous interaction situation (Herickhoff at paragraph 15), or to provide relevant information to aid authorities with determining a person’s safety/security (Herickhoff at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Whitfield et al. (US 2018/0247385, hereinafter Whitfield”), as applied to claim 1 above, and further in view of Foster et al. (US 2019/0014148, hereinafter “Foster”).

Claim 19. Whitfield teaches the limitations of claim 1 as set forth above, but does not teach the limitation of claim 19.
Foster teaches transmitting, by the security oversight server, to one or more of the users, an interaction risk recommendation based at least in part on said profile information associated with the users (paragraphs 28, 33, 35, 38, 39, 47, 48, 117 and Figs. 1, 2, 9, and 12:  The predictive analysis framework can be driven by a scoring algorithm that can determine and score a risk posed by a social entity;  each factor employed by the algorithm is associated with one or more characteristics of the target and/or the social entity associated with the target. The characteristics of the target and/or social entity that may be analyzed by the scoring algorithm include contextual, lexical, visual, audio, profile, URL, file, network, destination content, domain, host, and application characteristics. The algorithm may analyze, for example, content of a resource that is referenced by a target URL, such as a social network profile of the social entity that is referenced by the target; Data that is identified by security analysis engine 101 through the process of scanning a social network may include, for example, information that is available through a social entity's profile, information that is available to security analysis engine; Based on the result of analysis, the algorithm can score the risk posed by the social entity, and can recommend or take appropriate security action based on a comparison of the social risk score to a social risk threshold; In response to determining that the social entity attempting to connect to or communicate with user 106 is a known entity, risk protection module 102 may identify the social risk score that is associated with the social entity, and may recommend or take appropriate security action based on a comparison of the social risk score to a social risk threshold; FIG. 11 is a flow chart of the process 1100 for providing risk management data to a user. The process 1100 may be implemented, for example, by one or more servers associated with the risk management platform, in conjunction with system 100, although other systems or configurations may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Whitfield with Foster because the references are analogous because the references are each directed to features for managing safety/security of user interactions, which is within applicant’s field of endeavor of implementing a secure interaction of users, and because further incorporating Foster’s feature for transmitting an interaction risk recommendation based at least in part on said profile information associated with the users, as claimed, would serve the motivation in the art to increase safety, security, or well-being of users participating in interpersonal interactions (Herickhoff at paragraphs 3 and 10), or to protect users from immediate security risks with other social entities (Foster at paragraph 30); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CARCOs SafeRIDE Certified, an Ongoing Driver and Vehicle Monitoring Service, Ensures Safety and Compliance in the Rideshare Industry. Financial Services Monitor Worldwide [Amman] 09 Jan 2018:  discloses a risk monitoring and fraud prevention solution employed in the rideshare industry.
A driver and riders matching approach. Yousaf, Jamal; Juanzi Li. 2014 11th Web Information System and Application Conference (WISA). Proceedings: 53-60;269. IEEE Computer Society. (2014):  discloses an algorithm for matching riders and drivers in a ride-sharing system according to participant preferences.
Cao (US 2016/0364678):   discloses features for managing on-demand transportation, including providing security for drivers/riders based on evaluation of profiles and monitoring of participants of a rideshare transaction (paragraphs 12, 68, 101, 135-137, and 165-166).
Chittaluru et al. (US 2018/0330336):  discloses features for recommending mutually-agreeable locations that satisfy users’ needs to find meeting places providing an increased level of security and safety (at least paragraphs 12-15).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
06/13/2022